Fourth Court of Appeals
                                     San Antonio, Texas
                                          February 21, 2017

                                        No. 04-17-00045-CV

    IN RE ATW INVESTMENTS, INC., Brian Payton, Ying Payton, and American Dream
                     Renovations and Construction, LLC,

                    From the 131st Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2017-CI-00545
                           Honorable Norma Gonzales, Judge Presiding


                                           ORDER
Sitting:         Karen Angelini, Justice
                 Patricia O. Alvarez, Justice
                 Irene Rios, Justice

    The second motion for extension of time filed by the real parties in interest is
GRANTED.


           It is so ORDERED on February 21, 2017.


                                                              PER CURIAM


           ATTESTED TO: _____________________________
                        Keith E. Hottle, Clerk